Citation Nr: 1019858	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's 
surviving spouse for dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk



INTRODUCTION

The Veteran had active service from September 1940 until June 
1952 and September 1952 until January 1961, with an earlier 
period in the National Guard from May 1939 until September 
1940.  He died in March 2004.  The appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in September 2007 of 
a Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which declined to recognize the 
appellant as the Veteran's surviving spouse for VA benefits 
purposes.

In her January 2009 substantive appeal, the appellant 
requested a personal hearing at her local RO.  The record 
reflects that in a February 2010 communication the appellant 
withdrew her request for a hearing.  As such, there is no 
outstanding hearing request and the Board may address the 
appellant's claim on the record as it stands.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The Veteran died in March 2004.

3.  The Veteran and the appellant were married in January 
2004, less than a year before the Veteran's death.

4.  The appellant did not have a child born of the marriage, 
or born to her and the Veteran before marriage.

5.  The appellant married the Veteran over 40 years after the 
termination of the Veteran's last period of service.

6.  Common law marriage is not recognized as valid in the 
state of Washington. 


CONCLUSION OF LAW

Criteria for recognition of the appellant as the surviving 
spouse of the Veteran for purposes of VA death benefits have 
not been met.  38 U.S.C.A. § 101(3), (14) (West 2002); 38 
C.F.R. §§ 3.1(j), 3.5 (a)(1), 3.50, 3.53, 3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
inapplicable to matters of pure statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  In this case, there 
is no debate as to the relevant facts.  Rather, the issue 
turns on an application of the law to those facts.  Whether 
the appellant in this appeal is entitled to VA death benefits 
is a question of law.  Therefore, VA's duties under VCAA do 
not apply to this claim.  

The appellant asserts that she is entitled to VA death 
pension benefits as the Veteran's surviving spouse.  She 
lived with the Veteran for many years, but did not legally 
marry him until two months before his death.  The appellant 
did not at any time give birth to a child of the Veteran.

A surviving spouse may qualify for pension or dependency and 
indemnity compensation (DIC) if the marriage to the veteran 
occurred before or during his or her service.  Death pension 
or DIC may also be paid to a surviving spouse (1) who was 
married to the veteran for one year or more, (2) who had a 
child born of the marriage, or born to the veteran and the 
claimant before the marriage, or (3) in the case of DIC, who 
was married to the veteran before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated.  38 C.F.R. § 3.54; See 38 U.S.C.A. §§ 
1102, 1304, 1541.

The marriage certificate of the appellant and the Veteran 
indicates that they were married in January 2004, which the 
Board notes is more than forty years after the Veteran was 
separated from service.  The evidence does not show, nor does 
the appellant allege, that any children were born of or 
before marriage.  As a result, the controlling issue in this 
case is whether the appellant and the Veteran were married 
for one year or more prior to the Veteran's death.  

The official certificate of death reflects the Veteran 
expired in March 2004.  As noted, the appellant and the 
Veteran were married in January 2004, which is less than one 
year prior to his death.  Despite the foregoing, the 
appellant has consistently asserted that she is entitled to 
survivor's benefits because she and the Veteran lived 
together as husband and wife since October 1994.  She asserts 
that they established joint credit cards and bank accounts, 
shared bills and joint ownership of vehicles.  Moreover, she 
had power of attorney over all of the Veteran's medical 
concerns.   

In support of her claim, the appellant submitted a July 2007 
statement from the Veteran's sister-in-law who averred that 
the Veteran and the appellant started dating in July 19944 
and began cohabitating in October 1994.  The Veteran's 
sister-in-law stated that the appellant was the Veteran's 
companion, significant other, chauffeur, and had medical 
power of attorney over the Veteran.  She further stated that 
the appellant took care of the Veteran when he was ill and 
spent many hours in the hospital with him.  Additionally, she 
indicated she was a witness at the January 2004 marriage 
between the appellant and the Veteran.  It is her contention 
that the Veteran would not have lasted as long as he did were 
it not for the love, medical care and assistance that the 
appellant provided him.

The appellant also submitted a September 2007 statement from 
their housekeeper, C.F., who reported that he worked for the 
Veteran at the time the appellant moved into his home.  He 
stated that when the appellant moved in, in October 1994, she 
took charge of telling him when to clean for them.  C.F. 
stated that the appellant is a wonderful person and that he 
worked as a housekeeper for both she and the Veteran until 
the Veteran passed away in March 2004. 

The Board has carefully considered the appellant's 
contentions in conjunction with all other evidence of record 
and acknowledges that she had a relationship with the Veteran 
that would be characterized as holding themselves out as 
significant others since 1994.  Whether VA can accept this as 
evidence of a legal relationship, however, is governed by 
"the law of the place where the parties resided at the time 
of the marriage or the law of the place where the parties 
resided when the rights to benefits accrued."  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j); see also Badua v. Brown, 5 Vet. 
App. 472, 474 (1993).  It is undisputed that the ceremonial 
marriage between the appellant and the Veteran took place in 
Washington, in 2004, and that they also resided in Washington 
in 1994.  Therefore, Washington law governs determinations as 
to whether any marriage involving the parties, and any 
termination thereof, was valid.  See Brillo v. Brown, 7 Vet. 
App. 102, 105 (1994).

Under the Revised Code of Washington State, a marriage is a 
civil contract between a male and a female who have each 
attained the age of eighteen years, and who are otherwise 
capable, and requires that "before any person can be joined 
in marriage they shall procure a license from a county 
auditor."  Wash. Rev. Code §§ 26.04.010, 26.04.050-26.04.190 
(2009).  Accordingly, Washington does not recognize the 
formation of a common law marriage, i.e., one established in 
the State without formality under the law.  See In re 
Marriage of Pennington, 142 Wash.2d 592 (2000).  
Consequently, VA cannot recognize the informal relationship 
between the appellant and the Veteran as a marriage for any 
period prior to January 2004.

The appellant has also contended that she is entitled to 
death pension benefits as the surviving spouse because 
Washington State Law recognizes domestic partnerships to be 
equivalent of marriage for benefit purposes.  Section 
26.60.025 of the Washington Revised Code defines domestic 
partnerships to mean "state registered domestic 
partnership."  Wash. Rev. Code § 26.50.025.  Moreover, to 
enter into a state registered domestic partnership, 
Washington State requires that the two persons must register 
their domestic partnership by filing a declaration of state 
registered domestic partnership with the secretary and pay a 
filing fee.  Upon receipt of a signed, notarized declaration 
and the filing fee, the secretary will register the 
declaration and provide a certificate of state registered 
domestic partnership to each party named on the declaration.  
Wash. Rev. Code § 26.60.040.  The Board notes no evidence of 
record that the Veteran and the appellant were domestic 
partners as defined above.  Moreover, the act took effect on 
July 12, 2007, three years after the Veteran's death and does 
not contain provisions of retroactive acknowledgement of 
marriage.   

After reviewing the record, the Board finds that the 
appellant is not entitled to recognition as the surviving 
spouse of the Veteran.  The Board does not doubt that the 
appellant sincerely believe she is entitled to survivor's 
benefits based upon her twelve year relationship with the 
Veteran; however, the law is dispositive in this case, and 
the Board is bound by the laws enacted by Congress and 
regulations issued by VA in making its determinations.  See 
38 U.S.C.A. §  7104.  Therefore, the Board must find that the 
appellant is not entitled to DIC or death pension benefits 
because she was not married to the Veteran before or during 
his military service, at any time during the fifteen years 
following his period of service, or for at least one year 
before the Veteran's death.  As the law and not the evidence 
is dispositive in this case, the claim must be denied because 
of the lack of legal entitlement under the law.  


ORDER

Entitlement to recognition of the appellant as the Veteran's 
surviving spouse for dependency and indemnity compensation 
benefits is denied.
.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


